Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered May 22, 2003, convicting defendant, upon her plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing her to a term of 3 to 9 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 2 to 6 years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur — Andrias, J.E, Saxe, Sullivan, Ellerin and Sweeny, JJ.